Citation Nr: 1510642	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  14-08 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Boston, Massachusetts


THE ISSUES

1.  Evaluation of chronic right thumb pain status post skin graft currently rated at 10 percent disabling.  

2.  Evaluation of post-traumatic stress disorder (PTSD) currently rated as 50 percent disabling.

3.  Entitlement to service connection for bilateral hearing loss disability.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for Raynaud's phenomenon as a separate ratable entity.

6.  Entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1959 to April 1963.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the RO.  

In December 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for right forearm nerve pain has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.

The issues of entitlement to service connection for bilateral hearing loss disability, tinnitus, Raynaud's phenomenon, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has two scars.  One scar is painful.

2.  The Veteran's PTSD has most nearly approximated occupational and social impairment with deficiencies in most areas such as work, family, thinking and mood due to such symptoms as anxiety, suspiciousness, panic attacks, mild memory loss, circumstantial speech, hallucinations, flashbacks, sleep impairment, irritability, difficulty concentrating, exaggerated startle response, disturbances of motivation and mood, and an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for chronic right thumb pain status post skin graft are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7804 (2014).

2.  The criteria for a 70 percent disability rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  The Board notes that the claims for an increase are "downstream" issues in that they arose following the initial grant of service connection.  The claims were most recently readjudicated in the September 2014 Supplemental Statement of the Case. 

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, private medical records, and lay statements from the Veteran.  The Veteran was also provided VA examinations.  These examinations contain findings necessary for rating purposes and are considered adequate, as they reflect a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale. 

The Board also notes that in December 2014, the Veteran was afforded a hearing conducted before the undersigned Veterans Law Judge (VLJ).  At the start of the hearing, the VLJ confirmed the issues on appeal.  During the hearing, the Veteran set forth his arguments and contentions.  There was also discussion regarding additional evidence.  This action supplements VCAA and complies with 38 C.F.R. § 3.103.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159 (2014).

Evaluation 

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2014).

In determining the level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. § 4.2, 4.41 (2014).  An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2014).

In rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the disabilities have not significantly changed and a uniformed evaluation is warranted for both.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be assigned where the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014).

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Chronic right thumb pain status post skin graft

The Veteran contends that he is entitled to a higher evaluation for his service-connected chronic right thumb pain status post skin graft.  Specifically, the Veteran requests a separate rating for his right thumb neuropathy and Raynaud's phenomenon, separate from his service-connected chronic right thumb pain status post skin graft.  As stated above, service connection for Raynaud's phenomenon as a separate ratable entity will be discussed in the remand.

The Veteran's chronic right thumb pain status post skin graft is rated pursuant to 38 C.F.R. § 4.118, diagnostic code 7804.   

Under diagnostic code 7804, a 10 percent rating applies to one or two scars that are unstable or painful.  A 20 percent rating applies for three or four scars that are unstable or painful.  A 30 percent rating applies for five or more scars that are unstable or painful.  If one or more scars are both unstable and painful, 10 percent is added to the evaluation that is based on the total number of painful or unstable scars.

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars in an area or areas exceeding 6 square inches (39 sq.cm.) are rated 10 percent disabling.  Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801.

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802.

There are other diagnostic codes applicable to scars of the head, face, and neck, but those codes are not applicable in this case.

Private medical records from two different examiners dated in June 2005 were provided.  The first examiner noted a small bone fragment at the dorsal aspect of the interphalangeal joint of the right thumb consistent with dorsal plate avulsion.  The second examiner documented the Veteran's hypersensitive right thumb tip.  The examiner noted no obvious findings were discovered on inspection, an excellent strength of grip, and no distal deficit.  

VA medical records from May 2006 through September 2010 documented chronic pain in the right thumb, noting that Tylenol is not helpful for treatment.  The Veteran stated within these records that the condition was possibly neuropathy.

VA examination in September 2010 noted that the Veteran has two scars related to service.  The first scar is described as the donor scar on the right forearm which is 1.5 x 1.5 cm.  The examiner stated that the scar is superficial, depigmented, and without tethering or keloid.  The scar is a donor site for the Veteran's right thumb injury.  The second scar is on the tip of the right thumb.  The examiner asserted that it is not a discernable scar.   He stated that the tip of the right thumb is somewhat thinner than that on the left thumb and this represents the skin graft which was taken from his right forearm.  He noted that the tip of the right thumb is very tender to light touch, especially on its radial aspect, and touching this area causes lightening discharge of pain spasms.  The examiner concluded that the scars are well healed, but there remains hypersensitivity to touch and cold in his right thumb which may be related to traumatic neuropathy.  

The Veteran was reexamined in March 2014.  The examiner reported that the Veteran has two scars.  He noted that the first scar is at the tip of the right thumb.  He described the scar as linear and 1 cm in length.  The second scar is at the mid volar right forearm.  He described the scar as superficial and non-linear with a length and width of 1 x 2 cm.  He asserted that the scar's approximate total area is 2 sq. cm.  He noted right thumb pain with no functional loss or function impairment.  

During the hearing, the Veteran indicated that he experiences pain from his right thumb to his elbow, but he has not attributed this to the scars themselves but to the underlying injury.

The Veteran does not meet the criteria for a rating in excess of 10 percent for his scars.  He does not have three or more painful scars.  He does not have any unstable scars.  He also does not have any scars that are both painful and unstable.  He does not have deep scars associated with underlying soft tissue damage and the scars do not cause limited motion.  His superficial non-linear scar does not measure to an area of 929 sq. cm or greater and his scars do not cause disfigurement of the head, face, or neck.

Consideration has been given to the Veteran's specific contention that an evaluation for neuropathy of the right thumb is warranted, separate from the evaluation for chronic right thumb pain status post skin graft.  The Board notes that the evaluation of the same disability under various diagnoses is to be avoided.  In other words, the evaluation of the same manifestation under different diagnoses, a practice known as "pyramiding," is to be avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in making such a determination is whether any of the symptomatology is duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  In this case, the symptomatology of the right thumb neuropathy overlaps that of the service-connected chronic right thumb pain status post skin graft.  More specifically, pain is a sensation, a sensory finding, and evaluating the same manifestation twice would be inappropriate.  See, 38 C.F.R. §§ 4.123, 4.124.  As such, all of the Veteran's right thumb neuropathy is already contemplated by the rating assigned and does not warrant a separate rating.

The Veteran is competent to report the symptoms he experiences regarding his right thumb and forearm.  However, neither the lay nor medical evidence establishes that he had more than one or two painful scars and both scars do not meet the required measurements of the above mentioned diagnostic codes.  Thus a rating in excess of 10 percent under diagnostic code 7804 is not warranted.

In addition, the Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b); See also Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Veteran does not have any limitation of function associated with his scars.  The existence of one or two painful scars is specifically contemplated by the rating schedule.

PTSD

The Veteran's PTSD has been rated as 50 percent disabling pursuant to the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 50 percent rating also requires occupational and social impairment, but with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for even greater occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The General Rating Formula outlines six disability levels from zero to 100 percent, each defined using a similar format.  For instance, all five of the non-zero disability ratings in the General Rating Formula require some degree of occupational and social impairment.  All non-zero disability levels are also associated with objectively-observable symptomatology, and the veteran's impairment must be due to those symptoms.  Most importantly, as the ratings increase from 10 to 100 percent, the associated symptoms become noticeably more severe.  Most of the General Rating Formula is dedicated to associating certain symptoms with certain disability ratings, and to this end, the regulation's plain language highlights its symptom-driven nature.  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. 

The Global Assessment of Function (GAF) score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  See the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see also Carpenter v. Brown, 8 Vet. App. 240 (1995).  According to DSM-IV, a GAF score of 71 to 80 indicates the examinee has, if at all, symptoms that are transient or expectable reactions to psychosocial stressors but no more than slight impairment in social, occupational or school functioning.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates the examinee has some impairment in reality testing or communication or major impairment in several areas, such as work or school.  A GAF score of 21 to 30 indicates that the examinee's behavior is considerably influenced by delusions or hallucinations, has serious impairment in communication or judgment, or is unable to function in almost all areas of life.

A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Private medical records and VA treatment records show that the Veteran continues to receive treatment for his PTSD.

The Veteran was afforded a VA examination in March 2013.  The examiner diagnosed PTSD.  He indicated that the Veteran experiences illusions, hallucinations, and dissociative flashbacks of the traumatic events that occurred in service.  He stated that the Veteran is irritable, has an exaggerated startle response, and has difficulty concentrating.  He noted the Veteran's symptoms of PTSD include depressed mode, anxiety, panic attacks weekly or less, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, and an intermittent inability to perform activities of daily living, including maintenance of personal hygiene.  The examiner opined that the Veteran's PTSD symptoms cause clinically significant distress or impairment on social, occupational, or other important areas of functioning.  He noted that the Veteran has some friends, sings songs, and writes books.  He found that he is capable of managing his financial affairs.  He assigned a GAF score of 53, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.

The Veteran was afforded another VA examination in March 2014.  The Veteran stated that he experienced hallucinations due to a medication he was prescribed.  He indicated that he had been depressed lately had low energy.  He asserted that he was working with a counselor and when he thinks about the traumatic events that occurred in service he gets angry.

The examiner continued the diagnosis of PTSD.  He indicated that the Veteran has persistent and exaggerated negative beliefs or expectations about oneself, others, or the world.  He stated that the Veteran is irritable and has an exaggerated startle response.  He noted the Veteran's symptoms of PTSD include anxiety, suspiciousness, panic attacks occurring weekly or less, mild memory loss, and circumstantial, circulatory, or stereotyped speech.  The examiner asserted that it was difficult to interview the Veteran because he was easily distracted by talking about his mental health, recent events, and past trauma events.  The examiner opined that the Veteran's PTSD symptoms cause clinically significant distress or impairment on social, occupational, or other important areas of functioning.  He stated that the Veteran's PTSD cause occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  He found that he is capable of maintaining his financial affairs and notes that he helps his wife with light housework.

During the hearing, the Veteran stated that he once tried to commit suicide due to the traumatic events suffered in service.  Medical records show that this occurred in approximately 1989.  He also stated that he quit his last job as a crossing guard due to PTSD and the sound of a helicopter forces him to have flashbacks and causes fear.  

In light of the evidence summarized above, the Board finds that a 70 percent evaluation for PTSD is warranted.  In this regard, the evidence shows that the Veteran has occupational and social impairment with deficiencies in the areas of work, family relations, thinking and mood.  His PTSD is shown to be manifested by intermittent decline in maintaining minimal personal hygiene, hallucinations, anxiety, suspiciousness, panic attacks, mild memory loss, circumstantial speech, flashbacks, sleep impairment, irritability, difficulty concentrating, exaggerated startle response, and disturbances of motivation and mood.  These findings justify a 70 percent evaluation.

That being said, the Board notes that the Veteran's symptoms do not approach the severity contemplated for a 100 percent rating.  As set forth above, the criteria for a 100 percent rating are met when the Veteran experiences total occupational and social impairment, which is not demonstrated in this case.  The record shows that there has never been any indication of symptoms such as gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting others, and disorientation to time and place, nor does he forget the names of close relatives, own occupation, or own name.  Though the Veteran was noted for having hallucinations and an intermittent decline in maintaining minimal personal hygiene, the record does not indicate that these symptoms cause total occupational and social impairment.  The examiners of record found him able to perform other activities of daily living, to include his finances and helping his wife with some light housework, despite his PTSD.  It is also noted that he has friends and hobbies.

Upon consideration of all of the relevant evidence of record, and resolving all doubt in favor of the Veteran, the Board finds that the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas supporting no more than a 70 percent disability rating as the Veteran's disorder has not been manifested by total occupational and social impairment.

The Board finds no evidence that the Veteran's service-connected PTSD presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008)

The criteria pertaining to PTSD in the Rating Schedule focus on psychiatric symptoms which interfere with occupational and social functioning.  As discussed above, such symptomatology describes the Veteran's current disability picture.  Thus, it appears that the schedular criteria adequately compensate for any loss in earning capacity, and referral for extraschedular consideration is not warranted.  Id.  


ORDER

A rating in excess of 10 percent for chronic right thumb pain status post skin graft is denied.

Entitlement to a 70 percent rating for PTSD is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

The Board finds that the matters mentioned below must be remanded for further development.

Bilateral hearing loss and tinnitus

The Veteran stated he was exposed to jet engine noise without ear protection in service when delivering sandwiches to the men working on the flight line.  During a March 2012 VA examination, he was assessed as having bilateral hearing loss and tinnitus.  The examiner opined that the Veteran's hearing loss and tinnitus are not related to service because his separation examination revealed normal hearing.  The Board notes that the absence of hearing loss disability in service is not in and of itself fatal to a claim for service connection for bilateral hearing loss disability.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, service connection is warranted if all of the evidence, including that pertinent to service, reflects that current bilateral hearing loss is related to in-service noise exposure or anything else in service.  Given the examiner's failure to provide a complete rationale which considers the Veteran's assertions of in-service noise exposure, the Board finds that a remand is required to obtain an opinion as to whether the Veteran's current bilateral hearing loss disability and tinnitus are related to in-service noise exposure.

Raynaud's phenomenon

The record shows that the Veteran was diagnosed with Raynaud's phenomenon, right thumb, on VA examination in September 2010.  While it appears this is associated with neuropathy of the right thumb, the examiner did not explicitly state so.  Moreover, this disability is rated under 38 C.F.R. § 4.104, Diagnostic Code 7117 based on the frequency of "characteristic attacks."  Characteristic attacks are defined as "sequential color changes of the digits of one or more extremities lasting minutes to hours, sometimes with pain and paresthesias, and precipitated by exposure to cold or by emotional upsets."  See Note.  The September 2010 examiner did not offer findings regarding the frequency of attacks.  This information should be sought before adjudicating the claim. 

TDIU

Here, the Veteran's claims for an increased rating included a claim for a TDIU, as the evidence indicates that he may be unemployable due to his service-connected disabilities.  The RO has not, however, adjudicated this claim for a TDIU.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take appropriate action to develop and adjudicate the Veteran's claim for a TDIU, to include, requesting any required forms to be completed.

2.  Obtain an opinion from a VA audiologist as to the etiology of the Veteran's bilateral hearing loss disability and tinnitus.  The claims file must be sent to the audiologist for review.

The audiologist should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's bilateral hearing loss disability and tinnitus are related to his presumed in-service noise exposure.

A complete rationale should accompany any opinion provided.

The audiologist is asked to consider the Veteran's contentions and discuss what factors have caused the Veteran's current hearing loss and tinnitus. 

3.  The RO should have the Veteran scheduled for a VA examination to ascertain the nature and likely etiology of the diagnosed Raynaud's phenomenon.  The record should be made available to the examiner for review.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

After reviewing the entire record and examining the Veteran, the examiner should opine as to whether it is at least as likely as not (at least 50 percent likely) that any current Raynaud's phenomenon was caused or aggravated by the service-connected chronic right thumb pain status post skin graft. 

4.  Then, the RO should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


